Citation Nr: 1125221	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963 and from April 1964 to April 1982, including service in the Republic of Vietnam from January 1966 to February 1967, and his decorations included the Combat Infantryman Badge.  The Veteran died in April 2006.  The appellant is his surviving spouse.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  


FINDINGS OF FACT

1.   The Veteran died in April 2006; the death certificate lists the immediate cause of death as congestive heart failure.  

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era, and prior to his demise, had been diagnosed as having ischemic heart disease. 

3.  The Veteran's ischemic heart disease, which is presumed to have been incurred in service, contributed substantially or materially to cause his death.


CONCLUSION OF LAW

A disability that was incurred as a result of service contributed substantially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the cause of the Veteran's death.  As such, no discussion of VA's duty to notify or assist is necessary.

The appellant maintains that service connection for the cause of the Veteran's death is warranted.  At the time of his death, the Veteran was service-connected for diabetes mellitus as secondary to herbicide exposure, and gastroesophageal reflux disease.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions, to include   ischemic heart disease.  The Board notes that 38 C.F.R. § 3.309(e), as amended, indicates that coronary artery disease is a manifestation of ischemic heart disease for which service connection may be established on a presumptive basis based upon exposure to herbicides.  

In this case, the Veteran's death certificate listed the immediate cause of death as congestive heart failure, due to or as a consequence of dilated cardiomyopathy, due to or as a consequence of myocardial infarction, due to or as a consequence of ventricular tachycardia, and due to or as a consequence of liver cirrhosis.  Other significant conditions contributing to death but not resulting in the underlying cause of death were acute renal failure and respiratory failure.  

Exposure to Agent Orange is conceded as the Veteran served in the Republic of Vietnam during the Vietnam Era.  The September 2001 VA examiner noted echocardiogram changes that appeared to be ischemic damage.  (The examiner ruled out the Veteran's diabetes as a causative or contributing factor to his heart failure at that time).  A March 2006 report from Methodist Hospital reflects that the Veteran had a history of coronary artery disease.  The Board notes that 38 C.F.R. § 3.309(e), as amended, indicates that coronary artery disease is a manifestation of ischemic heart disease for which service connection may be established on a presumptive basis based upon exposure to herbicides.  Thus, these presumptions combine to establish that the Veteran's ischemic heart disease was incurred in service as the result of his exposure to herbicides while serving in Vietnam.  

While there is no medical evidence of record which specifically states that the Veteran's ischemic heart disease was related to his congestive heart failure
listed as the immediate cause on the certificate of death, the evidence clearly shows that the Veteran had a significant, long-standing history of ischemic heart disease.  In the absence of evidence to the contrary, the Board concludes that this ischemic heart disease was related to the acute myocardial infarction and dilated cardiomyopathy, which were underlying causes of the Veteran's death, as well as the congestive heart failure that ultimately led to his death.  Thus, the evidence shows that the Veteran's ischemic heart disease contributed substantially or materially to cause his death.  As such, service connection for the cause of the Veteran's death is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


